t c summary opinion united_states tax_court marvin douglas jr and k elder-douglas petitioners v commissioner of internal revenue respondent docket no 12600-10s filed date marvin douglas jr and k elder-douglas pro sese audra m dineen for respondent summary opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in marvin douglas petitioner and k elder-douglas’ ms elder-douglas federal_income_tax of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure respondent also determined a deficiency in their federal_income_tax of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure after concessions the issues for decision are whether petitioner is entitled to deductions claimed on schedules c profit or loss from business for the years in issue whether petitioner is entitled to unreimbursed employee_business_expense deductions claimed on schedule a itemized_deductions greater than those respondent allowed for the years in issue whether petitioner is entitled to a casualty_loss deduction for and whether petitioners are ms elder-douglas was granted innocent spouse relief for and with respect to certain adjustments attributable to petitioner ms elder-douglas has conceded any remaining adjustments attributable to her for the years in issue and petitioner did not dispute these adjustments thus the only remaining issue with respect to ms elder-douglas is whether the accuracy-related_penalty under sec_6662 applies with respect to any underpayments attributable to her for the years in issue liable for the accuracy-related_penalties under sec_6662 for the years in issue background some of the facts have been stipulated and we incorporate the stipulation of facts the supplemental stipulation of facts and the stipulation of settled issues by this reference at the time the petition was filed petitioner resided in california and ms elder-douglas resided in illinois petitioner worked full time as an air traffic controller for the federal aviation administration faa the faa did not require petitioner to travel during the years in issue petitioner also pursued various multilevel marketing activities during the years in issue on petitioner’s schedules c he reported losses with respect to five multilevel marketing activities these activities on date respondent filed a request for admissions petitioners filed no response and the requested matters were deemed admitted see rule c some of the matters deemed admitted here have been stipulated in the stipulation of settled issues and the stipulation of facts in the stipulation of settled issues with respect to an unreported state tax_refund petitioners received in petitioners agreed to an amount of dollar_figure while in the stipulation of facts and the request for admissions petitioners agreed to and admitted to an amount of dollar_figure we presume the correct amount is dollar_figure multilevel marketing generally refers to direct sales where the sales force is compensated for sales they personally generate as well as for sales of the other salespeople that they recruit included sales prepaid legal a company that sold prepaid legal services american travel bureau a company that provided travel services world leadership group wlg a company that marketed real_estate financial services insurance and investments and sold mortgages global domains international a company that sold domain names and veretekk a company that provided online marketing services during petitioner continued to participate in the five foregoing activities and began participating in two additional activities direct sales a company for which there is no description and cyberwize sales a company that sold nutritional products petitioner traveled throughout and to attend meetings and training seminars for his multilevel marketing activities he spent amounts on airfare hotel accommodations and rental vehicles after trial the parties filed a supplemental stipulation of facts attaching numerous documents respondent objected to virtually all of the proposed exhibits on the basis of lack of foundation and hearsay some of the proposed exhibits were copies of hotel car rental and airline receipts in general the court conducts trials in accordance with the rules of evidence for trials without a jury in the u s district_court for the district of columbia and accordingly follows the federal rules of evidence sec_7453 rule a 119_tc_183 however rule b carves out an exception for trials of small tax cases under the provisions of sec_7463 under rule b the court conducts small tax cases as informally as possible and consequently may admit any evidence that the court deems to continued petitioner claimed deductions for the following expenses on his and schedules c for his multilevel marketing activities sales prepaid legal advertising car and truck depreciation office supplies travel meals and entertainment utilities other business use of home total dollar_figure --- --- --- big_number dollar_figure big_number big_number american travel bureau --- big_number --- dollar_figure big_number advertising big_number big_number car and truck commissions and fees big_number depreciation legal and professional big_number rent or lease supplies taxes and licenses big_number travel meals and entertainment big_number big_number utilities other big_number business use of home big_number big_number big_number total continued have probative value schwartz v commissioner 128_tc_6 the documents that petitioners offered are highly probative of expenses petitioner seeks to deduct for his multilevel marketing activities therefore we overrule respondent’s evidentiary objections and the exhibits are admitted into evidence world leadership group --- big_number advertising car and truck depreciation legal and professional office rent or lease supplies taxes and licenses travel meals and entertainment big_number utilities other --- business use of home --- big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number global domains international advertising car and truck supplies meals and entertainment utilities business use of home dollar_figure dollar_figure big_number big_number big_number big_number --- big_number veretekk dollar_figure big_number car and truck big_number depreciation --- legal and professional meals and entertainment --- business use of home total --- big_number --- big_number direct sales car and truck supplies business use of home total dollar_figure big_number big_number big_number cyberwize sales car and truck commissions and fees depreciation interest supplies travel meals and entertainment utilities other business use of home total dollar_figure big_number big_number big_number big_number big_number big_number petitioner also claimed deductions for job expenses and certain miscellaneous deductions on his and schedules a of dollar_figure and dollar_figure respectively these deductions related to travel job training membership dues for the national black coalition of federal aviation employees nbcfae union dues tax preparation fees and attorney’s and accountant’s fees petitioner did not contest respondent’s disallowance of deductions for tax preparation fees and attorney’s and accountant’s fees for and accordingly the disallowed amounts are deemed conceded by petitioner see continued petitioner’s insurance_company determined that his vehicle was unsalvageable after it was involved in an auto accident in and he claimed a dollar_figure casualty_loss deduction on his schedule a for this loss respondent disallowed all of the claimed and schedule c expense deductions respondent also disallowed certain schedule a expense deductions for and and the casualty_loss deduction for discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioners did not allege that sec_7491 applies see sec_7491 and b therefore petitioners bear the burden_of_proof see rule a a taxpayer must substantiate amounts claimed as deductions by maintaining the records necessary to establish he or she is entitled to the deductions sec_6001 sec_162 provides a deduction for certain business-related expenses continued rule b to qualify for the deduction under sec_162 an item must be ‘paid or incurred during the taxable_year ’ be for ‘carrying on any trade_or_business ’ be an ‘expense ’ be a ‘necessary’ expense and be an ‘ordinary’ expense 403_us_345 308_us_488 to qualify as ordinary the expense must relate to a transaction of common or frequent occurrence in the type of business involved whether an expense is ordinary is determined by time place and circumstance welch u s pincite generally the performance of services as an employee constitutes a trade_or_business 54_tc_374 and the ordinary and necessary expenses paid in connection with that trade_or_business are deductible sec_162 122_tc_305 sec_274 applies to certain business_expenses including among other things expenses for gifts listed_property and travel including meals_and_lodging while away from home to substantiate a deduction attributable to travel_expenses a taxpayer must maintain adequate_records or present corroborative evidence to show the following the amount of each travel expense the time and place of travel and the business_purpose for travel sec_1 5t b temporary income_tax regs fed reg date i schedules c travel expenses--2007 and petitioner traveled in and attending seminars and conferences for his multilevel marketing activities petitioner provided documentation and substantiation that he incurred expenses of dollar_figure for hotel stays dollar_figure for car rental and dollar_figure for airfare for wlg conferences in and dollar_figure for airfare for a wlg conference in we are satisfied that petitioner has met the strict substantiation requirements of sec_274 for the foregoing expenses by providing a combination of airfare tickets hotel receipts car rental receipts seminar brochures and his own testimony with respect to the remaining claimed travel expense deductions on his and schedules c petitioner did not substantiate the expenses or satisfy the substantiation requirements of sec_274 therefore the court sustains respondent’s disallowance of the remaining claimed travel expense deductions ii remaining schedule c expenses--2007 and petitioner claimed expense deductions on his and schedules c related to his multilevel marketing activities the expense deductions were for this cost relates to two conferences petitioner attended in the costs of the respective hotel stays were dollar_figure and dollar_figure advertising car and truck commissions and fees depreciation legal and professional rent or lease supplies taxes and licenses meals and entertainment utilities business use of home and other expenses petitioner provided documentation that he paid dollar_figure and dollar_figure in for accreditation to perform his wlg activity in two states and that he paid a dollar_figure wlg conference registration fee in petitioner also provided documentation that he paid a dollar_figure registration fee in for a wlg event the court is satisfied that the foregoing expenses were ordinary and necessary for petitioner’s wlg activity in the years indicated petitioner did not substantiate the remaining claimed schedule c expense deductions or otherwise contest respondent’s determination and we sustain respondent’s disallowance of the remaining expense deductions iii schedule a unreimbursed employee business_expenses petitioner claimed unreimbursed employee_business_expense deductions for and for travel job training and union and membership dues we discuss each item below in turn to the extent these expenses are subject_to the strict substantiation requirements of sec_274 we are satisfied that petitioner has satisfied the requirements of that section a travel it has been deemed admitted that petitioner was not required to travel for employment during the years in issue in any event petitioner failed to provide any evidence to substantiate the business_purpose of the travel respondent’s determination is sustained b job training and union and membership dues subject_to certain exceptions education expenditures may be deducted as trade_or_business_expenses if the education maintains or improves the skills required by a taxpayer in his or her employment or if the education meets the express requirements of the taxpayer’s employer sec_1_162-5 and income_tax regs petitioner paid membership dues and attended nbcfae training he testified that the training was beneficial and qualified him for promotion although petitioner undoubtedly benefited from the training he did not demonstrate that his membership and training were required by his employer that without the training he could not have maintained his then-established employment relationship or that the training maintained or improved the skills required for his employment see sec_1_162-5 income_tax regs with respect to union dues petitioner did not substantiate these expenses for or therefore we sustain respondent’s disallowance of the foregoing claimed unreimbursed employee_business_expense deductions iv casualty_loss a taxpayer is allowed a deduction for an uncompensated loss that arises from fire storm shipwreck or other_casualty sec_165 c however any loss shall be allowed only to the extent that the amount of the loss to such individual arising from each casualty exceeds dollar_figure and only to the extent that the net_casualty_loss exceeds percent of the adjusted_gross_income sec_165 the amount of the casualty_loss allowed under sec_165 is the lesser_of the fair_market_value of the property immediately before the casualty reduced by the fair_market_value of the property immediately after the casualty or t he amount of the adjusted_basis prescribed in sec_1_1011-1 income_tax regs for determining the loss from the sale_or_other_disposition of the property involved sec_1_165-7 income_tax regs petitioner claimed a dollar_figure deduction for the loss of his vehicle in the amount claimed was the difference between the dollar_figure original value of the vehicle in and the dollar_figure paid_by insurance after it was determined that it was unsalvageable in after petitioner paid a dollar_figure deductible his primary and gap insurance covered the remaining balance of dollar_figure petitioner offered evidence of the value of the car at the time of the original lease however he failed to establish the value immediately before the accident and the value immediately following the accident see sec_1_165-7 income_tax regs without further evidence we cannot conclude that the car’s value at the time of the accident was that of a new car therefore respondent’s determination on this issue is sustained v accuracy-related_penalty sec_6662 and b and imposes a penalty of of the portion of an underpayment_of_tax attributable to the taxpayer’s negligence disregard of rules or regulations or substantial_understatement_of_income_tax negligence includes any failure to make a reasonable attempt to comply with the code including any failure to keep adequate books_and_records or to substantiate items properly see sec_6662 sec_1_6662-3 income_tax regs a substantial_understatement includes an understatement of income_tax that exceeds the greater of of the tax required to be shown on the return or dollar_figure see sec_6662 sec_1_6662-4 income_tax regs the sec_6662 accuracy-related_penalty does not apply with respect to any portion of an underpayment if the taxpayer proves that there was reasonable_cause for such portion and that he acted in good_faith with respect thereto sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances including the taxpayer’s efforts to assess the proper tax_liability the knowledge and the experience of the taxpayer and any reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs generally the most important factor is the taxpayer’s effort to assess the taxpayer’s proper tax_liability id the commissioner has the burden of production under sec_7491 with respect to the accuracy-related_penalty under sec_6662 to satisfy that burden the commissioner must produce sufficient evidence showing that it is appropriate to impose the penalty 116_tc_438 respondent determined the accuracy-related_penalty for each year was due to negligence or a substantial_understatement_of_income_tax respondent has satisfied his burden by producing evidence that petitioners failed to maintain adequate books_and_records in addition the underpayment_of_tax with respect to petitioner is a result of substantial understatements of income_tax for and as a result of the mutual concessions wherein respondent granted partial relief under sec_6015 and ms elder-douglas conceded the remaining continued because the understatements of dollar_figure and dollar_figure respectively exceed dollar_figure which is greater than of the tax required to be shown on the returns accordingly because respondent has met his burden of production petitioners must come forward with persuasive evidence that the accuracy-related_penalties should not be imposed with respect to the underpayments because they acted with reasonable_cause and in good_faith see sec_6664 rule a higbee v commissioner t c pincite petitioners failed to provide evidence of most of the claimed expense deductions on schedules c and schedule a and failed to explain the conceded amounts petitioners have not demonstrated that they acted with reasonable_cause and in good_faith with respect to the recordkeeping requirements therefore the court sustains respondent’s determination on this issue we have considered all of the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit continued adjustments the accuracy-related_penalties under sec_6662 do not apply to ms elder-douglas as to the items for which respondent granted innocent spouse relief see sec_1_6015-1 income_tax regs the allowed expenses for and would not reduce either understatement below dollar_figure with respect to petitioner to reflect the foregoing decision will be entered under rule
